Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160295(7)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  BETH AYERS,                                                                                          Richard H. Bernstein
           Plaintiff,                                                                                  Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160295
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant to extend the time for filing
  its answer is GRANTED. The answer submitted on November 6, 2019, is accepted as
  timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 20, 2019

                                                                               Clerk